COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
 IN RE:                                                              No. 08-18-00131-CR
                                                   §
 JOSE ALFREDO JIMENEZ,                                         AN ORIGINAL PROCEEDING
                                                   §
 RELATOR.                                                              IN MANDAMUS
                                                   §

                                                   §

                                  MEMORANDUM OPINION

       Relator, Jose Alfredo Jimenez, has filed a pro se mandamus petition against the Honorable

Bonnie Rangel, Judge of the 171st District Court of El Paso County, Texas. Relator asks that we

order Respondent to rule on three motions. The petition for writ of mandamus is denied.

       To obtain mandamus relief, Relator must demonstrate that he does not have an adequate

remedy at law and that the act he seeks to compel is ministerial. State ex rel. Young v. Sixth

Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). To be entitled to

a writ of mandamus compelling a trial court to consider and rule on a properly filed motion, Relator

must establish that the trial court: (1) had a legal duty to rule on the motion; (2) was asked to rule

on the motion; and (3) failed or refused to rule on the motion within a reasonable time. In re

Molina, 94 S.W.3d 885, 886 (Tex.App.--San Antonio 2003, orig. proceeding); see In re Layton,

257 S.W.3d 794, 795 (Tex.App.--Amarillo 2008, orig. proceeding). Relator has failed to show he

is entitled to mandamus relief. Accordingly, we deny the petition for writ of mandamus.
July 27, 2018
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                             -2-